Fourth Court of Appeals
                                       San Antonio, Texas

                                             JUDGMENT
                                           No. 04-14-00115-CR

                                            Lloyd RECTOR,
                                               Appellant

                                                    v.

                                          The STATE of Texas,
                                                Appellee

                        From the 227th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2012-CR-4029B
                             Honorable George H. Godwin, Judge Presiding 1

           BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

           SIGNED April 15, 2015.


                                                     _____________________________
                                                     Rebeca C. Martinez, Justice




1
    Sitting by assignment.